By the Court.

Lumpkin, J.,
delivering the opinion.
Was the affidavit in this case sufficient to sustain the attachment ?
The act of 1856 (Pamphlet, p. 25,) provides that process of attachment may issue when the debtor is causing 'his property to be removed beyond the limits of the State, if the party seeking the attachment, his agent or attornoy-at-law shall make oath before a proper officer that the debtor has placed himself in the above position; and also swear to the amount of the debt claimed to be due. The statute further declares, that when the affidavit is made by the attorney-at-law or agent of the party, he may swear that the amount claimed tobe due is due according to the best of his knowledge and belief.
Several conclusions are to be drawn from the terms of this law. Eirst, that prior to its passage a positive oath was required of th.Q-party, both as to the amount of in*353debtedaess and tbe ground of attachment; secondly, that the relaxation is made only in behalf of agents and attorneys who depose; and thirdly, that the relaxation extends only to the indebtedness and not to the ground of attachment. This being so, and we see no way to escape these conclusions, it follows, of course, that the court was right in dismisssing the attachment.
Judgment affirmed.